Case 2:19-cv-00092-JRG-RSP Document 434 Filed 05/18/21 Page 1 of 2 PageID #: 19550




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION


   TEAM WORLDWIDE CORPORATION,     §
                                   §
                 Plaintiff,        §
                                   §
   v.                              §                  CIV.A. NO. 2:19-CV-00092-JRG-RSP
                                   §                  (LEAD CASE)
   ACADEMY, LTD D/B/A ACADEMY      §
   SPORTS + OUTDOORS,              §
                                   §
   ACE HARDWARE CORPORATION,       §                  CIV.A. NO. 2:19-CV-00093-JRG-RSP
                                   §
   AMAZON.COM, INC., AMAZON.COM    §                  CIV.A. NO. 2:19-CV-00094-JRG-RSP
   LLC,                            §
                                   §
   BED BATH & BEYOND INC.,         §                  CIV.A. NO. 2:19-CV-00095-JRG-RSP
                                   §
   COSTCO WHOLESALE CORPORATION,   §                  CIV.A. NO. 2:19-CV-00096-JRG-RSP
                                   §
   DICK’S SPORTING GOODS, INC.,    §                  CIV.A. NO. 2:19-CV-00097-JRG-RSP
                                   §
   HOME DEPOT PRODUCT AUTHORITY,   §                  CIV.A. NO. 2:19-CV-00098-JRG-RSP
   LLC, HOME DEPOT U.S.A., INC.,   §
                                   §
   MACY’S RETAIL HOLDINGS, INC.,   §                  CIV.A. NO. 2:19-CV-00099-JRG-RSP
   MACY’S.COM, LLC,                §
                                   §                  CIV.A. NO. 2:19-CV-00100-JRG-RSP
   TARGET CORPORATION,             §
                                   §
   SEARS ROEBUCK AND CO., SEARS    §                  CIV.A. NO. 2:20-CV-00006-JRG-RSP
   HOLDINGS CORPORATION, TRANSFORM §                  (MEMBER CASES)
   SR LLC, AND TRANSFORM KM LLC,   §
                                   §
                Defendants.        §

                                            ORDER

          Before the Court are the Report and Recommendation (Dkt. No. 393) and Order of

   Clarification (Dkt. No. 408) by Magistrate Judge Payne dated May 3, 2021 and May 10, 2021,

   respectively. Both Plaintiff Team Worldwide (“Plaintiff”) and Defendants Academy, Ltd. d/b/a

   Academy Sports + Outdoors, Ace Hardware Corporation, Amazon.com, Inc., Amazon.com
Case 2:19-cv-00092-JRG-RSP Document 434 Filed 05/18/21 Page 2 of 2 PageID #: 19551




   LLC, Bed Bath & Beyond Inc., Costco Wholesale Corporation, Dick’s Sporting Goods,

   Inc., Home Depot Product Authority, LLC, Home Depot U.S.A., Inc., Macy’s Retail

   Holdings, Inc., Macys.com, LLC, Target Corporation, Sears, Roebuck and Co., Sears

   Holdings Corporation, Transform SR LLC, and Transform KM LLC (collectively, the

   “Defendants”) filed objections to the Report and Recommendation. (Dkt. Nos. 420, 411).

          After reviewing the Report and Recommendation, the Order of Clarification, and both

   parties’ objections, the Court concludes that the objections are unpersuasive and agrees with the

   reasoning provided within the Report and Recommendation and Order of Clarification. The Court
       .
   therefore OVERRULES the parties’ objections and ADOPTS the Report and Recommendation

   and Order of Clarification.

          As a result, the Unopposed Motion for Oral Argument on Pending Objections to Magistrate

   Judge Payne’s Report and Recommendations (Dkt. Nos. 411–414 and 416) (Dkt. No. 418) and the

   Unopposed Motion to Expedite Briefing Regarding Objections to Magistrate Judge’s Report and

   Recommendation (Dkt. No. 393) (Dkt. No. 419) are DENIED.

          So ORDERED and SIGNED this 18th day of May, 2021.




                                                           ____________________________________
                                                           RODNEY GILSTRAP
                                                           UNITED STATES DISTRICT JUDGE




                                                  2
